Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 02/14/2022 has been fully considered and is sufficient to overcome previous rejection):
Jung et al. (USPAP. 20100240983) discloses Techniques, systems and apparatus a for magnetic resonance imaging. A magnetic resonance imaging (MRI) system comprises a scanner comprising a magnet, gradient coils and a radio frequency (RF) system to perform various operations. The scanner can apply a gradient field and a train of RF pulses comprising more than two phases to tag a target blood vessel, and acquire magnetic resonance signals based on the applied train of RF pulses to sample the more than two phases. The MRI system includes a data processing system in communication with the scanner to receive the acquired magnetic resonance signals and process the received magnetic resonance signal to generate images proportional to perfusion (Abstract; Pars. 48-72).
Malmin et al. (USPN. 5847395) discloses Signal processing circuitry for use in medical imaging includes a flash analog-to-digital converter (FADC) for digitizing signals from a sensor; a memory for storing a plurality of digitized signals prior to a current event; and a processor for generating an adjustment signal from the plurality of digitized signals to adjust a first signal corresponding to the current event. In a fast time scale event processing, the signal processing circuitry generates an adjustment signal in near real-time corresponding to an analog error which 
Kim et al. (USPAP. 2013/0006116) discloses methods for quantifying fluorescence and optical properties in a turbid medium such as tissue. Devices and systems suitable for the methods are also disclosed (Abstract; Pars. 41-52).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "a DRem signal detected at the second region by the unfiltered light detector during illumination of the diffuse reflecting medium by emission wavelength light form the first region; a DRem filtered signal detected at the third region… identifying a post-agent administration portion of the measurement data set; and transforming each Flr signal of each measurement data entry within the post-agent administration portion of the measurement data entry…kidneys, wherein the transformation relation consists of Eqn. (20)….within a given patient over the course of the assessment of renal function" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-20 depend from allowed claim 1 and therefore are also allowed.
	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 24, 2022